 1

 2

 3
                                                    JS-6
 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     JUANITA FRANCO et al.,            Case No.: 2:19−cv−01385−MWF−E
10

11
                Plaintiffs,
                                       ORDER FOR APPROVAL OF
          vs.                          SETTLEMENT AGREEMENT AND
12
     CITY OF WEST COVINA,              DISMISSAL WITH PREJUDICE
13
                Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    ORDER
 1                                         ORDER
 2         The Court has carefully reviewed the Stipulation of the Parties, the Settlement
 3   Agreement attached thereto, and this Proposed Order. Based upon a review of the
 4   record, and good cause appearing, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED as follows:
 6         1.     The Settlement Agreement, which is incorporated herein by reference,
 7   is approved as fair, reasonable and just in all respects and the Parties shall perform
 8   the Settlement Agreement in accordance with its terms;
 9         2.     The Court reserves jurisdiction over this Action for the purpose of
10   enforcing the Settlement Agreement;
11         3.     The Court has made no findings or determination regarding the law
12   other than finding that the settlement is fair and reasonable, and this Stipulation and
13   Order, the Settlement Agreement, and any of the other documents or written
14   materials prepared in conjunction with this Stipulation and Order shall not constitute
15   evidence of, or any admission of, any violation of the law.
16         4.     The above captioned Action is hereby dismissed with prejudice. The
17   clerk shall close out this case
18

19   IT IS SO ORDERED.
20

21
     Dated: November 14, 2019
22                                           MICHAEL W. FITZGERALD
                                             United States District Court Judge
23

24

25

26

27

28

                                            ORDER
                                              1
